department of the treasury zuue ll internal_revenue_service washington d c aye tax_exempt_and_government_entities_division uniform issue list ti tplralt feb legend taxpayer a taxpayer b ira x company c sum o trust m bank d court e state f dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date date date and date from your authorized representative concerning sec_401 and sec_408 of the internal_revenue_code code 2a zs the following facts and representations have been submitted taxpayer b who was married to taxpayer a died on was born on after attaining age taxpayer a has currently reached age and taxpayer a was born on taxpayer b taxpayer b died taxpayer b established and maintained ira x on date taxpayer b concurrently with the execution of his last will and testament also executed trust m section three of his will directed the residue of his estate be given to trust m under the provisions of article il of trust m the trustee is required to pay income of the trust to his wife taxpayer a not less often than quarterly and to pay principal to taxpayer a her children or their issue according to ascertainable standards upon the death of taxpayer a article il section c sub sec_1 of trust m directs that per cent of the trust assets be distributed to such charitable or other organizations described in code sec_501 as shall be chosen by the surviving children of taxpayer b upon the death of taxpayer a article i section c sub sec_2 and of trust m direct that the remaining percent of the trust assets remain in trust for the benefit of the children for their lives and be ultimately distributed to grandchildren at the time taxpayer b died he owned ira x sponsored by company c with an approximate value of sum o for purposes of determining required minimum distributions during his lifetime taxpayer b elected to recalculate his life expectancy on date taxpayer b signed an application_for ira x which designated bank d trustee for trust m dated date as beneficiary of ira x a copy of the trust document and subsequent amendments have been provided to the administrator of ira x on court e a court of competent jurisdiction entered an order reforming trust m pursuant to such order the trust is split and divided into two independent and separate shares one share equal to per cent of the value of the trust as of the date of taxpayer b’s death will upon the death of taxpayer a be distributed in full to charitable beneficiaries designated by the children of taxpayer b pursuant to article il section c sub sec_1 the other share equal to per cent of the value of the trust assets as of the date of death of taxpayer b will remain in trust and be distributed for the benefit of the children and grandchildren of taxpayer b pursuant to the provisions of article ii section c sub sec_2 and the order further authorizes the trustee to make disproportionate divisions of property and allocations to the separate shares of the trust including allocating all or none of any item to one share or the other on court e amended the the trustee shail distribute the trust on a pro-rata basis in addition the order by providing that of order stated that the trustee shall not allocate different kinds disproportionate shares or undivided interests among the separate trust shares or beneficiaries it is represented that trust m signed by taxpayer b on date is a valid and trust under the flaws of state f and said trust as amended by court e on article viit of trust m provides that the right to revoke trust m is limited to the grantor thereof taxpayer b continues to be a valid trust under the laws of state f based on the foregoing facts and representations you have requested the following rulings that required distributions with respect to the per cent of ira x paid to the wife taxpayer a children and grandchildren of taxpayer b may be made in accordance with requirements of code sec_401 and the proposed_regulations promulgated thereunder without regard to any distribution s made from said ira x to the charitable entity ties which is the beneficiary ies of the remaining per cent of ira x that the required distributions from the per cent of taxpayer b’s ira x payable to taxpayer a and taxpayer b’s children and grandchildren will be computed according to code sec_401 a b i with the fife of taxpayer a as the measuring life regarding ruling_request one code sec_408 defines an individual_retirement_annuity as an annuity_contract or endowment_contract which is issued by an insurance_company and meets the requirements set forth in code sec_408 through b code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of code sec_401 and the incidental death_benefit requirements of code sec_401 shall apply to the distribution of the entire_interest of the owner code sec_401 provides in general a_trust shall not constitute a qualified_trust untess the plan provides that the entire_interest of each employee - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary o2 code sec_401 e defines the term designated_beneficiary as any individual designated as a beneficiary by the employee sec_1_401_a_9_-1 question and answer d-2a of the proposed income_tax regulations states in part that only individuals may be designated beneficiaries for purposes of computing required distributions under code sec_401 a person who is not an individual such as the employee’s estate may not be a designated_beneficiary however proposed regulation sec_1_401_a_9_-1 question and answer d-5 states generally that if a_trust is named as beneficiary the underlying beneficiaries of the trust may be treated as designated beneficiaries for purposes of code sec_401 if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect that it becomes irrevocable upon the death of the employee owner the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee's benefit are identifiable from the trust instrument and a copy of the trust instrument is provided to the plan_administrator sec_1_401_a_9_-1 question and answer h-2a of the proposed income_tax regulations states except as provided in paragraphs b and c if an employee's benefit under a plan is divided into separate_accounts or segregated shares in the case of a defined_benefit_plan the separate_accounts or segregated shares will be aggregated for purposes of satisfying the rules in sec_401 regarding ruling_request two code sec_401 and ii and a c provide that the entire_interest of each employee under a plan to which the required_minimum_distribution rules apply must be distributed no later than april of the calendar_year following the calendar_year in which the individual attains age the required_beginning_date or in general must be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of the employee or over the lives of the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary proposed regulation a -1 question and answer d-6 a states generally that in the case in which a_trust is named as a beneficiary all beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit are treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under code sec_401 if certain requirements set forth are met in situations where a_trust has more than one beneficiary proposed regulation a -1 question and answer e-5a provides generally that the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for g2qz purposes of determining the distribution period code sec_401 provides in part that if distributions have begun under sec_401 and the employee dies before the entire_interest has been distributed the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under sec_401 as of the date of the death of the owner in this case taxpayer b maintained ira x at the time of his death furthermore taxpayer b timely made trust m as the beneficiary of his ira x the information provided above indicates that trust m is a see-through trust within the meaning of sec_1 a of the proposed_regulations trust m provides that per cent of the trust assets are to be set_aside and allocated for the benefit of taxpayer a and the children and grandchildren of taxpayer b the other per cent is to be set_aside for allocated and distributed to certain charities the trust assets are to be divided between the two sets of beneficiaries on a pro_rata basis thu sec_90 per cent of ira x must be used to fund the portion of trust m set up for the benefit of taxpayer a and taxpayer b’s children and grandchildren the remaining per cent of ira x must be used to fund the portion of trust m set_aside for the benefit of the charitable beneficiaries thereof therefore per cent of ira x may not be used for the benefit of the charities referenced in trust m therefore based on the foregoing with respect to ruling_request one we conclude that required distributions with respect to the per cent of ira x paid to the wife taxpayer a children and grandchildren of taxpayer b may be made in accordance with requirements of code sec_401 and the proposed_regulations promulgated thereunder without regard to any distribution s made from said ira x to the charitable entity ties which is the beneficiary ies of the remaining per cent of ira x in this case taxpayer a wife of taxpayer b is the oldest beneficiary of the per cent share of trust m which will be administered and distributed according to the provisions of article il section c sub sec_2 and this is the separate trust share to which it is intended that ira x be distributed therefore with respect to ruling_request two we conclude that the required distributions from the per cent of taxpayer b’s ira x payable to taxpayer a and taxpayer b's children and grandchildren will be computed according to code sec_401 with the life of taxpayer a as the measuring life this ruling is based on the assumption that ira x meets the requirements code sec_408 at ail times relevant thereto please note that this ruling does not address the issues if any which arise under the new proposed_regulations under code sec_401 and sec_408 which were published in the date internal_revenue_bulletin pincite r b this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent copies of this ruling have been sent to your authorized representatives pursuant to a power_of_attorney on file in this office should you have any questions concerning this letter_ruling please contact t ep ra t1 sincerely yours a manager employee pians techriical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice ce 22y
